DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/13/2022 have been fully considered but they are not persuasive. Applicant’s argument is as follows:
“As such, in Kadowaki, the dead time adjusting circuit 22 increase or decrease the delay amount based on whether a detected dead time dl, which is "from a time at which the second output switch 11L is turned off to a time at which the first output switch 11H is turned on," is shorter than or longer than a target value, respectively. "The dead time adjusting circuit 22 performs a feedback control such that each of the first dead time dl and the second dead time d2 matches a predetermined target value." 
This contrasts with the claimed invention, in which “[w]hen the high-side drive circuit 20 receives an input signal for turning off the switching element 30, the input signal is level-shifted by the level shift circuit 21 and is delayed in the variable delay circuit 22 by the delay circuit which sets the shorter delay time. A delay time set by the variable delay circuit 22 when the switching element 30 is turned off is made shorter in advance than a delay time set when the switching element 30 is turned on. Accordingly, an increase in the delay time, which is part of a high-side turn-off time, in a low collector current area is canceled. Accordingly, as illustrated in FIG. 2, the dependence of the high-side turn-off time on the collector current in the low collector current area is suppressed. As a result, a desired dead time margin is ensured ([0048]; emphasis added). 
That is, the delay part 22bl of Kadowaki operates differently from the "high-side variable delay circuit" in the claimed invention: whereas the delay part 22bl of Kadowaki delays a reference control signal S1 based on the dead time that is "from a time at which the second output switch 11L (the alleged low-side switching element) is turned off to a time at which the first output switch 11H (the alleged high-side switching element) is turned on," the claimed invention adjusts the length of the delay time based on whether the high-side switching element is turned off or turned on. 
That is, Kadowaki at least fails to teach the high-side drive circuit includes a high-side variable delay circuit which adjusts, according to a value detected by the high-side current detection circuit, a length of a high-side delay time from a time when a signal is inputted to the high- side drive circuit to a time when the high-side switching element is driven, by setting a delay time that is shorter when the high-side switching element is turned off than when the high-side switching element is turned on, as required by amended claim 1.”
Kadowaki’s S3H (high-side switching element drive signal) is based upon S2H, S2H equivalent to an inverted S1 with an added variable dead time, as defined by 22b1 and 22c.  It can be understood by examination of the Figures that when the variable delay provided by 22b1 is large, the dead time corresponding to 11H is large and when the variable delay provided to 22b1 is reduced, the dead time corresponding to 11H is reduced.
[0097] teaches that “the period T may be set to an appropriate length…such that the high level and the low level of the first dead time detection signal Sdet1 are basically switched one time in the converged state of the dead time d1.”
[0088] teaches that “…the operation of adjusting the first dead time d1 is started in a state where the first dead time d1 is set to a maximum value. Thus, it is possible to reliably prevent simultaneous ON of the first output switch 11H and the second output switch 11L.”
Looking at Figure 8, the delay time of 22b1 it initially at a maximum value and then decreases as Verr1 decreases (e.g., during t101-t104).  After the first crossing of Verr1 below Vref1, the delay time of 22b1 increases.  Therefore, since Sdet1 is ideally only switched one time as stated above, then the delay provided by 22b1 would increase back to the maximum value before the next dead time d1 (e.g., 1st d1: t1-t2, 2nd d1: t4-t5 of Figure 5).  Support for this is also shown in Figure 5 (when S1d is dmax).  
Thus, the delay provided at 22b1 is capable of being shorter when 11H is off (during d1) than when the high-side switching element is turned on (when the delay provided by 22b1 has, at least in part, increased back to its maximum value during a time period between d1 and d2). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kadowaki (US 2017/0077821).
For claim 1, Kadowaki teaches a power module (Figure 1), comprising: 
a high-side switching element (11H of Figure 1, Y6 and X11 of Figure 7) and a low-side switching element (11L, Figure 1) connected to form a half bridge circuit (as understood by examination of Figure 1); 
a high-side drive circuit which drives the high-side switching element (22b1, 22c and 23H, as understood by examination of Figures 1-4); 
a low-side drive circuit which drives the low-side switching element (23L, as understood by examination of Figure 1); and 
a high-side current detection circuit (X21, X31 and X41 of Figures 6-7, within 22a of Figures 1, 2 and 6) which detects a current of the high-side switching element (current corresponding to Vsw), wherein the high-side drive circuit includes a high-side variable delay circuit (22b1 of Figures 2-4) which adjusts, according to a value detected by the high-side current detection circuit (Sdet1 is based on Vsw), a length of a high-side delay time from a time when a signal is inputted to the high-side drive circuit to a time when the high-side switching element is driven, by setting a delay time that is shorter when the high-side switching element is turned off than when the high-side switching element is turned on (as explained in the Response to Arguments above).
For claim 4, Kadowaki further teaches:
the high-side current detection circuit determines whether or not the detected value of the current flowing through the high-side switching element exceeds a set current value (whether Vsw exceeds ground in a negative direction, as understood by examination of Figure 5).
For claim 5, Kadowaki further teaches:
when the high-side current detection circuit determines that the detected value of the current flowing through the high-side switching element exceeds the set current value, the high-side variable delay circuit reduces the high-side delay time (see Response to Arguments above).
For claim 6, Kadowaki further teaches:
the high-side switching element includes a current sense element (Y6 and X11, Figures 6 and 7); and 
the high-side current detection circuit detects a current value (current corresponding to Vf) outputted by the current sense element as the detected value of the current flowing through the high-side switching element ([0085]).
For claim 7, Kadowaki further teaches:
each of the high-side switching element and the low-side switching element is a voltage-controlled device (as understood by examination of Figure 1).
For claim 8, Kadowaki further teaches:
each of the voltage-controlled devices is an insulated gate bipolar transistor or a power metal-oxide-semiconductor field-effect transistor (power MOSFETs, as understood by examination of Figure 1).
For claim 9, Kadowaki further teaches:
a low-side current detection circuit (X12, X22, X32, X42 of Figures 6-7) which detects a current of the low-side switching element (via Vsw), wherein the low-side drive circuit includes a low-side variable delay circuit (22b2, implemented the same as 22b1 of Figures 2-4, [0059]) which adjusts, according to a value detected by the low-side current detection circuit, a length of a low-side delay time from a time when a signal is inputted to the low-side drive circuit to a time when the low-side switching element is driven ([0040]-[0041]).
For claim 10, Kadowaki further teaches:
the high-side variable delay circuit sets a first high-side delay time (from t3 to t4, Figure 5) to a first delay time (maximum delay, Figure 5 and as explained in Response to Arguments above) when the value does not exceed a preset current value (when Vsw does not exceed ground in a negative direction, e.g., when Vsw is equal to Vin), the first high-side delay time being a part of a high-side turn-on time of the high- side switching element (as explained in the Response to Arguments above), and sets a second high-side delay time to a second delay time (delay value below maximum) when the value exceeds the preset current value (when Vsw exceeds ground in a negative direction), the second high-side delay time being a part of a high-side turn-off time of the high- side switching element (d1, Figure 5) and the second delay time being shorter than the first delay time (see Response to Arguments above).
For claim 11, Kadowaki further teaches a power module (Figure 1), comprising:
a high-side switching element (11H of Figure 1, Y6 and X11 of Figure 7) and a low-side switching element (11L, Figure 1) connected to form a half bridge circuit (as understood by examination of Figure 1); 
a high-side drive circuit which drives the high-side switching element (22b1, 22c and 23H, as understood by examination of Figures 1-4); 
a low-side drive circuit which drives the low-side switching element (23L, as understood by examination of Figure 1); and
a high-side current detection circuit (X21, X31 and X41 of Figures 6-7, within 22a of Figures 1, 2 and 6) which detects a current of the high-side switching element (current corresponding to Vsw), wherein the high-side drive circuit includes a high-side variable delay circuit (22b1 of Figures 2-4) which adjusts, according to a value detected by the high-side current detection circuit (Sdet1 is based on Vsw), a length of a high-side delay time from a time when a signal is inputted to the high-side drive circuit to a time when the high-side switching element is driven (as explained in the Response to Arguments section above), and 
wherein the high-side variable delay circuit 
sets a first high-side delay time (from t3 to t4, Figure 5) to a first delay time (maximum delay, Figure 5 and as explained in Response to Arguments above) when the value does not exceed a preset current value (when Vsw does not exceed ground in a negative direction, e.g., when Vsw is equal to Vin), the first high-side delay time being a part of a high-side turn-on time of the high- side switching element (as explained in the Response to Arguments above), and 
sets a second high-side delay time to a second delay time (delay value below maximum) when the value exceeds the preset current value (when Vsw exceeds ground in a negative direction), the second high-side delay time being a part of a high-side turn-off time of the high- side switching element (d1, Figure 5) and the second delay time being shorter than the first delay time (see Response to Arguments above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadowaki in view of Saxe et al (US 5,144,525).
For claim 2, Kadowaki teaches a high-side variable delay circuit (Figure 4B) but fails to teach a capacitor and resistor as claimed.  However, Kadowaki teaches generic delay elements F(1)-F(m) wherein “the delay element for delaying the reference control signal S1 is not limited to inverters and the stage number switching part for switching the effective stage number of the delay element may employ an arbitrary configuration” ([0058]).
Saxe teaches a tapped delay line wherein:
“As shown in FIG. 7, the second tapped delay line includes a cascaded series of resistor and capacitor low pass filter sections 48. One low pass filter section 48 determines the minimum delay. The maximum delay of the second tapped delay line is determined by the number of low pass filter sections 48 used. To aid in the understanding of the operation of tapped delay line 22D, a corresponding timing diagram is provided in FIG. 8. The clock input signal 44 is shown as negative going edge that propagates through the low pass filter sections 48 of the second delay line. Thus, the signal edge is both delayed and filtered at output terminals S1' through S3'. The signal at these outputs is further processed by the second buffer stages 50. It is desirable that a Schmitt trigger buffer stage is used for each buffer stage 50. In this way, the sharp edge of the propagating clock signal will be restored and the proper delay between strobe signals at terminals S1 through SN will be maintained.”

Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use Saxe’s delay element (48 and 50) to respectively implement Kadowaki’s delay elements (F(1)-F(m)) since Kadowaki’s disclosure supports alternate embodiments for the delay elements.  Furthermore, the particular known technique (using an RC low pass filter with a Schmitt trigger as a delay element) was recognized as part of the ordinary capabilities of one skilled in the art, as evidenced by Saxe.
The combination of Kadowaki and Saxe teaches that the high-side variable delay circuit includes a resistor and a capacitor (RC low pass filters within F(1)-F(m)), and adjusts the length of the high-side delay time by changing a resistance value of the resistor to thereby change a time constant (via controlling switches G(1)-G(m), as understood by examination of Kadowaki’s Figure 4B).
For claim 3, Kadowaki as modified by Saxe teaches the limitations of claim 2 and further teaches:
the high-side variable delay circuit includes a resistor and a capacitor (RC low pass filters within F(1)-F(m)) and adjusts the length of the high-side delay time by changing a capacitance value of the capacitor to thereby change a time constant (via controlling switches G(1)-G(m), as understood by examination of Kadowaki’s Figure 4B).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849